


110 HR 478 : To designate the Federal building and

U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 478
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 14, 2007
			Received; read twice and referred to the Committee on
			 Environment and Public Works
		
		AN ACT
		To designate the Federal building and
		  United States courthouse located at 101 Barr Street in Lexington, Kentucky, as
		  the Scott Reed Federal Building and United States
		  Courthouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse located at 101 Barr Street in Lexington, Kentucky, shall be known
			 and designated as the Scott Reed Federal Building and United States
			 Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States courthouse referred to in section 1 shall be deemed to be a
			 reference to the Scott Reed Federal Building and United States
			 Courthouse.
		
	
		
			Passed the House of
			 Representatives March 13, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
